Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22, 23, 25-34, 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses imaging an area spaced apart from a remote sensing platform, the method comprising: calculating, by a controller, a desirable movement pattern of an image sensor of the remote sensing platform relative to the area to be imaged based on movement of the remote sensing platform relative to the area to be imaged, the desirable movement pattern corresponding to the image sensor being movable during image capture and in a first plane relative to a remote sensing platform body and including relative to movement of the remote sensing platform body, wherein the first plane is an x-y plane and the image sensor is movable within the first plane in each one of and in any combination of along a straight line within the first plane, along a curved line within the first plane, and a rotational movement within the first plane; controlling, by the controller, the image sensor to move along the desirable movement pattern within the first reference plane; wherein the image sensor is an area array image sensor having a quantity of rows of pixels that is at least one-tenth of a quantity of pixels in each row of pixels; and wherein the controlling comprises moving the image sensor through a sequence of positions 

Most Pertinent Prior Arts:
US 2015/0326769

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486